Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 18 May 2021 has been received and entered.  Claims 1-2, 9-10, 17 and 20 have been amended, claims 7, 11-13, 16, 18-19, and 21-23 have been previously canceled and claim 24 has been added.  Claims 1-6, 8-10, 14-15, 17 and 20 are currently pending.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 18 May 2021 have been fully considered but are not deemed to be persuasive.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings were received on 18 May 2021.  These drawings are acceptable.
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “wherein the subjection” in line 1.  This appears to be a typo and “subjection” should probably be “subject”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 encompasses “a protein comprising a humanized variable region of an antibody comprising a VH comprising the sequence set forth in SEQ ID NO:3 and a VL comprising the sequence set forth in SEQ ID NO:4 to VEGF-B”.  However, SEQ ID NO:3 and 4 are the heavy and light variable regions.  Therefore, if the protein comprises SEQ ID NO:3 and 4, there is no way for these regions to be humanized as the claim specifically recites their composition (SEQ ID NO:3 and 4).  Therefore, the metes and bounds of what Applicant is claiming is unclear.  
It is noted that claim 1 requires the CDRs of SEQ ID NO:3 and 4.  Claim 17 could merely recite for element (i) wherein the protein comprises a humanized variable region.  
Claim 24 is unclear and indefinite for the recitation of “wherein the NAFLD is severe hepatic steatosis or nonalcoholic steatoheptatis (NASH) or cirrhosis or hepatic fibrosis”.  First, it is not clear if the adjective “severe” applies to all the conditions listed in the claim or just to the hepatic steatosis.  Secondly, it is not clear what would constitute “severe” disease as opposed to just disease.  The term "severe" in claim 24 is a relative term which renders the claim indefinite.  The term "severe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not recognize what conditions would/wouldn’t be encompassed by the claims as it is not clear what would be considered “severe” disease, absent evidence to the contrary.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not further limit the subject matter of claim 1 as the method of claim 1 is already directed to a method for treating or preventing progression of a NAFLD.  Additionally, in order to treat or prevent progression of NAFLD, the subject necessarily must have NAFLD.  Therefore, claim 4 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not further limit the subject matter of claim 1 but rather broadens the subject matter of claim 1.  Claim 1 is necessarily limited to subjects which have NAFLD as the method is for treating or preventing the progression of NAFLD.  Claim 6(b) indicates that the subject is “at risk of developing a NAFLD” and therefore, this broadens the scope of claim 1.  Therefore, claim 6 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8-10, 14-15, 17, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/136679 (Eriksson) in view of U.S. Pat. No. 9,803,008.
‘679 teaches reducing lipid accumulation in a mammal by administration of a VEGF-B inhibitor in an amount to reduce lipid accumulation in a tissue in the subject (claim 1) wherein the tissue is liver (claim 6) and wherein the VEGF-B inhibitor is an antibody (claim 8).  ‘679 also teaches a subject who has hepatic steatosis (see claim 5).  While ‘679 does not specifically recite that the subject suffering from the NAFLD is additionally overweight or obese and/or suffers from diabetes and/or suffers from metabolic syndrome as recited in claim 5, these conditions are risk factors for hepatic steatosis and claim 5 of ‘679 indicates that the subject being treated has at least one disease or condition selected from obesity, insulin resistance, diabetes, hepatic steatosis and metabolic syndrome, therefore the subject could have more than one condition.  Based on this disclosure, subjects with more than one condition would necessarily include subjects with hepatic steatosis and a condition such as obesity, diabetes and/or metabolic syndrome.  With regard to claim 10, while ‘679 does not make mention of reducing inflammation, the subject being treated with the compound 
‘679 does not teach an antibody that specifically binds to VEGF-B and neutralizes VEGF-B having a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:3 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:4 (or SEQ ID NO:5 and 6) or the CDRs listed in instant claim 20.
‘008 teaches methods which administer antibodies to VEGF-B.  These antibodies are neutralizing (see column 22, line 55) and have the same amino acid structure as the antibodies of the instant claims (see column 5, lines 6-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of ‘679 with the antibodies of ‘008 because ‘679 teaches that a VEGF-B antibody should be used and ‘008 teaches monoclonal antibodies that bind VEGF-B and neutralize its activity.  One would be motivated to use the antibodies of ‘008 because they are monoclonal and were found to be specific and neutralizing therefore one of ordinary skill in the art would have a reasonable expectation of success in using them in the method of ‘679.  Therefore, the prima facie obvious, absent evidence to the contrary.

Response to Arguments
It is noted that Applicant’s arguments are directed to the WO ‘679 reference based on the 102(a)(1) rejection.  While the rejection has been modified to one of obviousness because of amendments to the claims, the arguments regarding the WO ‘679 reference will be addressed as they apply to the 103 rejection which has been made based on the claim amendments.
Applicant argues that the Examiner does not provide any apparent basis in support of the assertion that ‘679 is directed to use of compounds that inhibit VEGF-B for use in treating or preventing progression of a NAFLD or a complication thereof.  Applicant’s argument has been fully considered, but is not found persuasive.  NAFLD by definition is a condition in which excess fat is stored in the liver.  ‘679 teaches reducing lipid accumulation in a mammal by administration of a VEGF-B inhibitor in an amount to reduce lipid accumulation in a tissue in the subject (claim 1) wherein the tissue is liver (claim 6) and wherein the VEGF-B inhibitor is an antibody (claim 8) and wherein the subject has hepatic steatosis (see claim 5).  Therefore, ‘679 clearly teaches a method of treating NAFLD as reducing lipid accumulation in a tissue would be a treatment for NAFLD which is a condition in which excess fat is stored (accumulated) in the liver.  While the wording is not the same, the specific patient to be treated for the condition is encompassed by the claims of ‘679. 

Applicant asserts that WO ‘679 provides no enabling disclosure with respect to the treatment or prevention of progression of NAFLD or a complication thereof by inhibiting the activity of a VEGF-B with a compound as claimed.  Applicant asserts that the examples of WO ’679 are based on experiments in a genetically modified mouse that lacks VEGF-B.  Applicant refers to 2 publications which allege that knockout mouse models do not replicate the features of human disease or where different phenotypes have emerged depending on whether a protein is targeted by a molecule inhibitor or gene knockout.  Applicant argues that WO ‘679 provides no actual teaching with respect to inhibiting any activity of VEGF-B for the treatment/prevention of NAFLD and the references in WO ’679 to the use of VEGF-B inhibitors to decrease an activity of VEGF-B are merely speculative, not enabled and would be understood by the skilled person to be “nothing more than an unpredictable extrapolation”.
Applicant’s arguments have been fully considered, but are not found persuasive.  It is noted that Ulf Eriksson is an inventor on the instant application as well as an In re Donohue, 226 USPQ 619 (Fed. Cir. 1985).  Prior art printed publications like prior art patents are presumptively enabled barring any contrary showing by applicant or patentee and burden shifts to applicant to submit rebuttal evidence of nonenablement.  See In re Antor Media Corp., 103 USPQ2d 1555 (Fed. Cir. 2012).  A reference is presumed operable until applicant provides facts rebutting the presumption of operability.  In re Sasse, 207 USPQ 107 (CCPA 1980).  See MPEP 2121, 2121.02.
	While WO ‘679 presents data from knockout mice, it also presents data from pig 
hearts overexpressing VEGF-B-186 (Example 1C), expression of fatty acid transporting proteins in endothelial cells (Example 1D), data of fatty-acid transport proteins in tumors over-expressing VEGF-B (Example 1F), data from normal and transgenic mice directed to expression of components of the fatty acid transporting machinery (Example 2), data from pig hearts transduced with adenovirus encoding VEGF-B (Example 3), expression of fatty acid transports and LPL in endothelial cells (Example 4), stimulation of FATP and LPL expression in endothelial cells with VEGF-B (Example 5), expression of fatty acid transporters in tumors over-expressing VEGF-B (Example 6), evidence of a direct role of VEGF-B in tissue accumulation of lipids (Example 7), expression of FATPs in liver from normal and VEGF-B deficient mice (Example 8), expression of a Glut4 in 
Applicant asserts that WO ‘679 provides no actual teaching with respect to inhibiting any activity of VEGF for the treatment/prevention of NAFLD and the references in WO ‘679 are merely speculative.  Applicant’s arguments have been fully considered, but are not persuasive.  Enablement does not require an actual reduction to practice (see MPEP 2138.05).  The disclosure of WO ‘679 provides a sufficient disclosure to practice the invention which is claimed and therefore, is considered enabled, absent evidence to the contrary.

s 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/136679 (Eriksson) in view of Semela et al. (J. Hepatol.  41:  864-880, 2004), Kanda et al. (J. Surg. Oncol.  98:  190-196, 2008) and U.S. Pat. No. 9,803,008.
The disclosure of ‘679 is provided above.  ‘679 does not teach treating hepatocellular carcinoma by administration of a compound that binds to VEGF-B and neutralizes VEGF-B signaling.  ‘679 does not teach an antibody that specifically binds to VEGF-B and neutralizes VEGF-B having a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:3 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:4.
Semela et al. teach that hepatocellular carcinoma is the fifth most common tumor worldwide.  Hepatocellular carcinoma is the most common type of primary liver cancer and it occurs most often in people with chronic liver diseases such as cirrhosis caused by hepatitis B or hepatits C. Semela et al. teach that VEGF is upregulated in most human tumors and that overexpression of VEGF in vivo results in increased neovascularization and tumor size (see page 866, column 2 and Figure 3).  Semela et al. teach that administration of monoclonal antibodies directed against VEGF significantly increase survival in a number of different cancers (see page 870, column 2).  Semela et al. does not teach treating hepatocellular carcinoma by administration of a compound that binds to VEGF-B and neutralizes VEGF-B signaling.
Kanda et al. teach that HCC is a hypervascular tumor and that angiogenesis is presumed to have an important role in tumorigenesis and the development of cancer in HCC.  Kanda et al. teach that VEGF-B expression is correlated with tumor growth and invasiveness in patients with HCC (see page 196, column 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient having a complication of NAFLD which is hepatocellular carcinoma (HCC) by administering a VEGF-B neutralizing antibody because ‘679 already teaches treatment of NAFLDs with a VEGF-B neutralizing antibody.  Additionally, it would have been obvious to use the antibody of ‘008 in the method of ‘679 because the antibody of ‘008 is a neutralizing antibody.  By treating the NAFLD with the VEGF-B neutralizing antibody, one would also be treating the complication from the NAFLD, the HCC.  In addition, one of ordinary skill in the art would also be motivated to treat the HCC complication in the same manner as the NAFLD because Kanda et al. teaches that VEGF-B plays an important role in tumorigenesis and cancer development in HCC.  One of ordinary skill in the art would have a reasonable expectation of success in treating HCC with a VEGF-B antibody because Semela et al. teach that administration of monoclonal VEGF antibody increases survival in a number of different cancers.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary. 

Response to Arguments
Applicant argues at page 16 of the response that WO ‘679 does not teach or suggest anything about treating or preventing a NAFLD or a complication thereof in a subject or with a compound that inhibits VEGF-B signaling.  Applicant’s arguments have 
Applicant argues that Semela does not teach a role of VEGF-B in cancer and asserts that Semela refers to VEGF and that it is clear that this reference relates to VEGF-A and not VEGF-B.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Semela was not cited for teaching VEGF-B in cancer.
At page 17 of the response, Applicant argues that Semela teach administration of Bevacizumab which is a monoclonal antibody against VEGF-A.  Again, Applicant is arguing facts that are not in question and which are not relevant to the grounds of rejection as Semela was not cited for a teaching of VEGF-B inhibition.
At page 17 of the response, Applicant asserts that Kanda et al. does no more than suggest that angiogenesis may be presumed to have an important role in the development of HCC.  Applicant asserts that there is nothing in Kanda to suggest that the authors attempted to modulate VEGF-B and that VEGF-B does not cause angiogenesis in most tissues.  Applicant argues that Kanda provides no credible link between the studies disclosed and NAFLD and that the skilled person would not reasonably expect VEGF-B inhibitors to be able to treat or prevent progression of NAFLD or a complication thereof as presently claimed.
Applicant’s arguments have been fully considered but are not found persuasive. Again, in response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kanda was not cited for any teaching regarding NAFLD.  With regard to Applicant’s statement that VEGF-B does not cause angiogenesis in most tissues, Applicant is directed to Zhang et al. (Proc. Natl. Acad. Sci. USA  106(15: 6152-6157, 2009).  Zhang et al. teach that while VEGF-B is not necessary for blood vessel growth, VEGF-B targeting inhibits pathological angiogenesis and VEGF-B has long been a known target in antiangiogenic therapy.  Therefore, one of ordinary skill in the art would have accepted the teachings of Kanda as credible, absent evidence to the contrary.

Claim(s) 10 is/are rejected under under 35 U.S.C. 103 as being unpatentable over WO2009/045356 (Elias et al.) in view of in view of U.S. Pat. No. 9,803,008.  
‘356 teaches a method of reducing VEGF-induced inflammation by administering a compound that inhibits VEGF-B signaling (see [04]).  While ‘356 does not specifically recite the liver as an organ in which inflammation is reduced, the method of ‘356 would inhibit any inflammation which is induced by VEGF and VEGF is expressed in the liver. ‘356 states that VEGF polypeptide encompasses VEGF-B (see [23]).  
‘356 does not teach an antibody that specifically binds to VEGF-B and neutralizes VEGF-B having a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:3 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:4 (or SEQ ID NO:5 and 6) or the CDRs listed in instant claim 20.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of ‘356 with any VEGF inhibitor.  One of ordinary skill in the art would have been motivated to use the antibodies of ‘008 in the method of ‘356 because ‘356 teaches that inflammation can be inhibited by inhibiting VEGF-B and the antibodies of ‘008 are neutralizing antibodies and would be suitable for inhibiting VEGF-B to inhibit inflammation.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
Applicant argues that the rejection of claim 10 for anticipation is obviated because the prior art reference does not disclose each and every element of the claim.  Applicant’s argument has been fully considered, but is not found persuasive.  Claim 10 is rejected over the combination of WO2009/045356 (Elias et al.) and U.S. Pat. No. 9,803,008 in light of the amendments to the claim.  

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Christine J Saoud/Primary Examiner, Art Unit 1647